DETAILED ACTION
Claims 1-15 are considered in this office action. Claims 1-15 are pending examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: vehicle platform in claims 1, 2, 3, 8, 11, 12, and 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. As per Figure .2  the Vehicle Platform refers to #120 interpreted according to this Figure and component #120. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1 – 15 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 – 15 of copending Application No. 17/722968 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-9, 11-15 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention Geely (CN110239510B) and here in after will be referred as Geely. 

Regarding Claim 1, Geely teaches a vehicle (#car Para [002] Line 43-44) comprising:
 
an autonomous driving system (#fully automatic parking system Para [0002]) : and 

a vehicle platform that controls the vehicle in response to a command received from the autonomous driving system, wherein (Para [0002] Line 49-52: “ During the parking process, the automatic parking system will automatically control the steering, braking, acceleration and gear switching of the car according to the obstacle distance information detected by the ultrasonic radar and the calculated parking trajectory in real time to realize the speed and steering. autonomous control of the vehicle, so as to correctly park the vehicle autonomously.”)

 5ithe autonomous driving system sends to the vehicle platform a command including a first command to request to switch a shift range to another (#gear switching Line 49-52: “During the parking process, the automatic parking system will automatically control the steering, braking, acceleration and gear switching of the car according to the obstacle distance information detected by the ultrasonic radar and the calculated parking trajectory in real time to realize the speed and steering. autonomous control of the vehicle, so as to correctly park the vehicle autonomously.”). 

the autonomous driving system obtains a first signal indicating a state of an autonomous mode or a manual mode and a second signal indicating a moving direction of the vehicle (Line 110: “ In response to the automatic parking request, determining whether the speed of the vehicle is zero;” # getting the automatic parking request is being interpreted as obtaining signal indicating the state of autonomous mode and determining speed of the vehicle being interpreted as indicating a moving direction), and 


10when the first signal indicates the autonomous mode, the vehicle platform performs a shift change requested through the first command only while the second signal indicates a standstill (Para [0006-0007] Line 110-118 : “ In response to the automatic parking request, determining whether the speed of the vehicle is zero; When the result of the judgment is yes, switch the gear of the vehicle to the automatic parking gear;”). 

Similarly Claims 8 and 11 are rejected . 

Regarding Claim 2, Geely teaches the vehicle according to claim 1.
Geely also teaches wherein the command sent from the autonomous driving system to the vehicle platform further includes a second command to request acceleration and deceleration (Line 49-53: “During the parking process, the automatic parking system will automatically control the steering, braking, acceleration and gear switching of the car according to the obstacle distance information detected by the ultrasonic radar and the calculated parking trajectory in real time to realize the speed and steering. autonomous control of the vehicle, so as to correctly park the vehicle autonomously.”), and
 when the autonomous driving system issues the first command to request the 8vehicle platform to switch a shift range to another in order to perform a shift change of the vehicle, the autonomous driving system also issues the second command to simultaneously request the vehicle platform to provide deceleration (here it is implied from Line 49-53 that the required braking(deceleration) is performed when vehicle determines the vehicle is in standstill position and initiate the automatic parking i.e. switch a shift range) . 


Similarly Claims 12 is rejected . 

Regarding Claim 3, Geely teaches the vehicle according to claim 2. Geely also teaches wherein the autonomous driving system issues the second command to continue to request the vehicle platform to provide deceleration while the shift change requested through the first command is performed (similar rational as Claim 2 can be used. here it is implied from Line 49-53 that the required braking(deceleration) is performed when vehicle determines the vehicle is in standstill position and initiate the automatic parking i.e. shift change ) . 
 
  Similarly Claim 13 is  rejected . 

Regarding Claim 4, Geely teaches the vehicle according to claim 1, 
Geely also teaches wherein the vehicle includes a shift lever (Para [0095] Line 1303-1318: “For example, if the driver mistakenly operates the gear lever or the P button during the automatic parking process,),

 - 108 -the autonomous driving system further obtains a third signal indicating a current shift range of the vehicle and 0when the first signal indicates the autonomous mode a driver operation of the shift lever is not reflected in the third signal (Para [0095] Line 1318: “For another example, if the driver finds out that the misoperation caused the shift in time, but presses the APS button again in a very short time (for example, within 3s), the APA does not send the automatic parking interruption request, and responds to the automatic parking re-issued by the driver. Parking request, keep the vehicle going to continue automatic parking based on the parking control parameters.” Here pressing the APA button within predetermined threshold keep the vehicle is autonomous mode which is aka automatic parking system). 

Similarly Claim 9 is rejected . 

Regarding Claim 5, Geely teaches the vehicle according to claim 1. 

wherein the autonomous driving system further obtains a fourth signal indicating a shift lever position by a driver and the autonomous driving system determines a value for the first command by 0referring to the fourth signal (Para [0095] Line 1303-1308: “For example, if the driver mistakenly operates the gear lever or the P button during the automatic parking process, and does not do other actions (such as loosening the seat belt, opening the door, etc.), the APA enters the standby mode, and the APA determines whether the vehicle has completed the automatic parking. Parking; if it has been completed or it is judged that the APA is faulty and cannot enter the parking function, it will send an automatic parking interruption request to the VCU.” # interrupting the automatic parking request)

Similarly Claim 14 is rejected . 

Regarding Claim 6, Geely teaches the vehicle according to claim 1, 

Geely also teaches wherein the first command is set to any one of a first value indicating no request, a second value requesting a shift to a reverse range. and a third value requesting a shift to a drive range (Para [0002] : “ During the parking process, the automatic parking system will automatically control the steering, braking, acceleration and gear switching of the car according to the obstacle distance information detected by the ultrasonic radar and the calculated parking trajectory in real time to realize the speed and steering. autonomous control of the vehicle, so as to correctly park the vehicle autonomously.”).


Similarly Claim 15 is rejected . 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Geely in view of Matsuura (US20060042367A1) and here in after will be referred as Matsuura. 



Regarding Claim 7, Geely teaches the vehicle according to claim 1. 
Geely may not expressly teaches wherein the second signal indicates a standstill when a prescribed number of wheels of the vehicle continue a speed of 0 for a prescribed period of time. 

Matsuura teaches wherein the second signal indicates a standstill when a prescribed number of wheels of the vehicle continue a speed of 0 for a prescribed period of time ( Para [0020] : “wherein the second signal indicates a standstill when a prescribed number of wheels of the vehicle continue a speed of 0 for a prescribed period of time.”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Geely to incorporate the teachings of Matsura to include the second signal indicates a standstill when a prescribed number of wheels of the vehicle continue a speed of 0 for a prescribed period of time. Doing so would optimize the autonomous driving operation. 
	

Similarly Claim 10 is rejected . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee (US10513184) discloses A user interface system for a vehicle includes: at least one display unit provided in the vehicle; a detachable interface apparatus configured to be detachably attached to any one of the at least one display unit provided in the vehicle; at least one processor; and a computer-readable medium having stored thereon instructions that, when executed by the at least one processor, cause the at least one processor to perform operations that include: in a state in which the detachable interface apparatus is attached to a selected display unit among the at least one display unit of the vehicle, determining a first user menu corresponding to the selected display unit; and displaying, on the selected display unit or on the detachable interface apparatus, the first user menu corresponding to the selected display unit.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDHESH K JHA whose telephone number is (571)272-6218. The examiner can normally be reached M-F:0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDHESH K JHA/Primary Examiner, Art Unit 3668